                                                     Case 2:20-cv-00601-CBM-SS Document 21 Filed 05/15/20 Page 1 of 2 Page ID #:74



                                                 1 KAZEROUNI LAW GROUP, APC
                                                 2 Abbas Kazerounian, Esq. (SBN: 249203)
                                                   ak@kazlg.com
                                                 3 Nicholas R. Barthel, Esq. (SBN: 319105)
                                                 4 nicholas@kazlg.com
                                                   245 Fischer Avenue, Suite D1
                                                 5 Costa Mesa, California 92626
                                                 6 Telephone: (800) 400-6808
                                                   Facsimile: (800) 520-5523
                                                 7
                                                 8 HEKMAT LAW GROUP
                                                   Joseph M. Hekmat, Esq. (SBN: 265229)
                                                 9 jhekmat@hekmatlaw.com
                                                10 11111 Santa Monica Blvd., Suite 1700
Kazerouni Law Group, APC




                                                   Los Angeles, CA 90025
                                                11 Telephone: (424) 888-4529
                       Costa Mesa, California




                                                12 Facsimile: (424) 270-0242
                                                13 Attorneys for Plaintiff
                                                14
                                                                        UNITED STATES DISTRICT COURT
                                                15                   CENTRAL DISTRICT OF CALIFORNIA
                                                16
                                                    ALLEN BRODETSKY,                     Case No.: 2:20-cv-00601-CBM-SS
                                                17 Individually and on Behalf of All
                                                                                         PLAINTIFF’S NOTICE OF
                                                18 Others Similarly Situated,            VOLUNTARY DISMISSAL OF
                                                19                                       ACTION PURSUANT TO FED. R.
                                                                 Plaintiff,              CIV. P. 41(a)(1)(A)(i)
                                                20
                                                21                    v.
                                                22
                                                       MAURICE RASSON, an individual
                                                23     d/b/a AMECI PASTA & PIZZA;
                                                24     and SUZI RASSON, an individual
                                                       d/b/a AMECI PASTA & PIZZA,
                                                25
                                                26
                                                                   Defendants.
                                                27
                                                28

                                                      VOLUNTARY DISMISSAL OF ACTION                                      1 OF 2
                                                     Case 2:20-cv-00601-CBM-SS Document 21 Filed 05/15/20 Page 2 of 2 Page ID #:75



                                                 1          TO THIS COURT AND TO ALL PARTIES AND THEIR
                                                 2 RESPECTIVE ATTORNEYS OF RECORD:
                                                 3
                                                             PLEASE TAKE NOTICE that plaintiff Allen Brodetsky (“Plaintiff”) hereby
                                                 4
                                                      voluntarily dismisses the above-captioned action against defendants Maurice
                                                 5
                                                      Rasson and Suzi Rasson d/b/a AMECI PASTA & PIZZA, in its entirety, with
                                                 6
                                                      prejudice as to Plaintiff’s individual claims and without prejudice as to the claims
                                                 7
                                                      of the putative class members, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).
                                                 8
                                                 9
                                                10 Date: May 15, 2020                                     Kazerouni Law Group, APC
Kazerouni Law Group, APC




                                                11                                                  By: _/s Jason A. Ibey____
                                                                                                          jason@kazlg.com
                       Costa Mesa, California




                                                12
                                                                                                          Jason A. Ibey
                                                13                                                        Attorneys for Plaintiff
                                                14
                                                15
                                                16
                                                17
                                                18
                                                19
                                                20
                                                21
                                                22
                                                23
                                                24
                                                25
                                                26
                                                27
                                                28

                                                      VOLUNTARY DISMISSAL OF ACTION                                                 2 OF 2
